PER CURIAM:
This claim was submitted to the Cour for decision upon a Stipulation entered into by the parties wherein certain facts and circumstances of the claim were agreed to as follows:
1. On August 5, 1998, claimant was traveling westbound in his vehicle on Route 67 McKinleyville, Brooke County. Claimant drove his vehicle onto the berm of the road and the tire of the vehicle struck a broken sign post stub.
2. On the date in question, respondent was responsible for the maintenance of Route 67 in Brooke County and was aware of the broken sign post stub on the berm.
4. As a result of this incident, the vehicle tire burst. The sustained damage was in the amount of $95.85.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 67 in Brooke County on the date of claimant’s incident; that the negligence of the respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $95.85.
Award of $95.85.